The Court stopped him, and said that the Court having decided that point of law, he must not argue it before the jury. See United States v. Cottom, (post, p. 55.)
Cranch, J.,
contra, observed that he held it to be an important point in favor of the liberties of the people that the jury, in criminal eases, had a right to decide the law as well as the facts. And if they were to decide the law, it seemed to follow that they had a right to hear the arguments of counsel upon the law; especially as the opinion of the Court was not given in this, but in another case, before a different jury.
The jury having retired, asked leave to come again into Court and re-examine the witnessess, which the Court permitted them to do; but informed the bar that in such eases neither party has a right to ask questions or to make any motion to the Court in the presence of the jury.